Citation Nr: 1711078	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for renal cancer.

3.  Entitlement to service connection for colorectal cancer.

4.  Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  The Veteran died in August 2011.  The Appellant is the Veteran's surviving spouse and has been substituted for the Veteran in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions.  A June 2008 rating decision of the VA RO declined to reopen the Veteran's claim of entitlement to service connection for diabetes.  A March 2010 rating decision of the VA RO denied the claims of entitlement to service connection for colorectal cancer and renal cancer.  An October 2011 determination of VA's Pension Management Center (PMC) in Milwaukee, Wisconsin, denied the Appellant's claim of entitlement to non-service-connected burial benefits.  

This appeal was previously before the Board in October 2014.  With respect to the Veteran's claim of entitlement to service connection for diabetes, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for renal cancer, colorectal cancer, and non-service-connected burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War era.

2.  The Veteran did not have diabetes.


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In the instant case, a February 2008 letter provided the Veteran with all appropriate notification.  Neither the Veteran before his death, the Appellant, or a representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Appellant's claim at this time is warranted.

With regard to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records and private treatment records have been obtained to the extent they were both identified and available. 

In this case, a VA examiner rendered an opinion addressing the claim of entitlement to service connection for diabetes in February 2015.  The examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, and the examiner rendered an opinion consistent with the remainder of the evidence of record.  This examination report is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Appellant nor her representative has objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Appellant requested a hearing before the Board, but in July 2013, the Appellant withdrew her request for such a hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.




Service Connection

The Board notes that diabetes may be presumptively linked to herbicide exposure.  39 C.F.R. § 3.309(e) (2016).  In this case, however, the issue is whether the Veteran had diabetes at any time after filing his claim for benefits.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, in October 2005, a clinical impression was "glucose intolerance vs. [diabetes]".  The Veteran's A1c (the hemoglobin test for diabetes) was 5.6, and his blood glucose was 129.  In May 2006, the Veteran reported that he was unsure whether he had been diagnosed with diabetes.  The Veteran filed his claim of entitlement to service connection in January 2008.  A September 2008 record noted a past medical history of diabetes and other abnormal glucose.  Blood testing indicated that the Veteran's A1c was 5.9, and his blood glucose was 90.  In December 2009, the Veteran's blood glucose level was 144.  In June 2010, the Veteran's blood glucose was 102.  In August 2010, the Veteran's blood glucose was 104.  In an October 2010 cardiac examination, the Veteran was noted to have a past medical history of hyperglycemia.  

Pursuant to the Board's October 2014 remand, an examiner evaluated the evidence of record in February 2015 and opined that the Veteran was not diagnosed with diabetes during his lifetime.  As a rationale for this opinion, the examiner noted that despite the Veteran's report in September 2008 that he had diabetes, the Veteran's A1c value at that time was 5.9, which, the examiner noted, was well below the level of 6.5 or greater that is associated with a diagnosis of diabetes.  Additionally, the examiner noted that the Veteran had a normal blood glucose reading of 90 at that time.  The examiner noted that the Veteran had a low glucose reading of 49 at the two-hour mark of a glucose tolerance test in October 2005; the examiner noted that a blood glucose level of 200 or greater at the two-hour mark is required for a diagnosis of diabetes.  The Veteran showed an A1c of 5.6 in October 2005, and multiple other blood glucose results below 126.  While the examiner noted that the Veteran had a recorded blood glucose of 144, this reading was not confirmed to be a fasting specimen, and it therefore cannot be used to diagnose diabetes.  The examiner further found no record of a random blood glucose level in excess of 200.  Finally, the examiner noted that the Veteran received no official diagnosis of or medical treatment for diabetes.

Thus, the Board finds that the weight of the medical evidence is against a finding that the Veteran had a diabetes disability.  To the extent that the Veteran believed or that the Appellant believes that the Veteran experienced symptoms associated with diabetes, laypeople are competent to testify as to readily-observable symptoms.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Laypeople are not, however, competent to report that any symptoms that the Veteran experienced rose to the level of a "disability" for VA purposes, particularly in the case of diabetes, the diagnosis of which requires specific laboratory findings.  Thus, while the Veteran may have experienced certain symptoms, neither his nor the Appellant's statements are sufficient to establish the presence of a diabetes disability.  

In sum, the Board concludes that the criteria for service connection for diabetes disability have not been met, and the claim is denied.  


ORDER

Entitlement to service connection for diabetes is denied.  


REMAND

In October 2014, the Board remanded the Appellant's claims of entitlement to service connection for renal cancer and colorectal cancer in order to obtain an opinion addressing the relationship, if any, between such cancers and the Veteran's service.  In February 2015, an examiner opined that it was more likely than not that such cancers were related to the Veteran's service.  In explanation, the examiner cited a medical article from December 2014 entitled "Agent Orange exposure and cancer incidence in Korean Vietnam Veterans: A prospective cohort study", purportedly finding that high exposure to Agent Orange significantly increased the risk of all cancers combined.  The examiner concluded that it was therefore more likely than not that the Veteran's renal and colorectal cancers were related to service.  

The Board finds that the rationale of the February 2015 examiner is inadequate.  First, the examiner's premise (which very well may not even be garnered from the article itself ) that a higher risk of cancers from an exposure necessarily means that such exposure carries a 50 percent or more likelihood of causing any cancer that does manifest is fallacious.  Indeed, such a premise would render largely superfluous the ongoing study being conducted by the National Institutes of Health on the relative risk of the development of specific cancers, given exposure to herbicides.  The Board again points out that the article itself did not purport to establish that herbicide exposure brought with it a 50 percent or more likelihood of the development of any cancer.  

Second, the examiner did not discuss the applicability of the facts or specific diagnoses in this particular case.  For example, the examiner made no mention as to whether the article's reference to "high exposure" to Agent Orange was applicable to the Veteran's particular situation.  Moreover, the article, judging by the title, used a study population to which the Veteran did not belong-namely Veterans who served both in Korea and in Vietnam (suggesting that those Veteran's had a higher level of exposure to herbicides that a Veteran who just served in Korea or who just served in Vietnam).  Instead, the examiner concluded, in essence, that the results of the December 2014 study alone supported a finding that all cancers are presumptively related to herbicide exposure.  

Accordingly, the AOJ should obtain an opinion from a different physician addressing the relationship between the Veteran's service, to include his presumed herbicide exposure, and his renal and colorectal cancer.

As the Board noted in October 2014, the Appellant's claim for non-service-connected burial benefits is inextricably intertwined with the claims of entitlement to service connection for renal cancer and colorectal cancer.  As such, the issue of entitlement to VA burial benefits is deferred pending adjudication of the Appellant's claims for service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain a complete copy of the article Agent Orange exposure and cancer incidence in Korean Vietnam Veterans: A prospective cohort study, located in the journal "Cancer", Volume 120, Issue 23 December 1, 2014).  If the AOJ is unable to access the referenced article, the AOJ should request that the physician referenced in paragraph (2) below obtain a complete copy of the article and include it with his or her opinion.

2.  Refer the electronic claims file to an oncologist or other experienced medical clinician, other than the physician who rendered the February 2015 opinion, to address the etiology of the Veteran's renal and colorectal cancers.

The examiner, in addition to reviewing the electronic claims file, should also review the article Agent Orange exposure and cancer incidence in Korean Vietnam Veterans: A prospective cohort study, located in the journal "Cancer", Volume 120, Issue 23 (December 1, 2014).  If the AOJ did not include a copy of the above article, the examiner should obtain such a copy.  If the examiner is not able to obtain a copy of the referenced article, the examiner should explain his or her efforts, and why the article could not be obtained.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent chance or greater) that the Veteran's renal cell cancer and/or colorectal cancer was related to his military service, to include his presumed exposure to herbicides while serving in Vietnam during the Vietnam War.

The examiner's opinion should address the August 2011 opinion of Dr. Goff, which notes that "[e]xposure to [Agent Orange] raises the concern that this may be a causative element in the development of [the Veteran's] terminal colorectal cancer", and the August 2011 opinion of Dr. Walsh.  

The examiner's opinion should additionally address the February 2015 opinion and the relevance of the December 2014 article (referenced above) that informed that opinion.  

Particularly given the inadequacy of the February 2015 opinion, the examiner's opinion should address the specific medical facts in this case, and it must include a detailed discussion addressing the likelihood that either of the Veteran's cancers arose from in-service exposure to herbicides.  

3.  Then, readjudicate the Appellant's claims.  If any action remains adverse to the Appellant, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


